In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1695V
                                        (not to be published)


    KATHY J. STOPAR,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: September 9, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Edward M. Kraus, Kraus Law Group Chicago, IL, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On October 31, 2019, Kathy J. Stopar filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration caused by an influenza vaccine administered on November 5, 2016.
Petition at 1. On March 24, 2022, a decision was issued awarding compensation to
Petitioner based on the Respondent’s proffer. ECF No. 52.



1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated July 26, 2022
(ECF No. 59), requesting an award of $13,351.91 (representing $13,330.70 in fees and
$21.21 in costs). Petitioner also requests $7,546.89 in fees and costs incurred by
Petitioner’s former counsel, Habush, Habush, & Rottier, S.C. Id at 1. In accordance with
General Order No. 9, counsel for Petitioner represents that Petitioner incurred no out-of-
pocket expenses. Id at 1. Respondent reacted to the motion on July 29, 2022, indicating
that he is satisfied that the statutory requirements for an award of attorney’s fees and
costs are met in this case, but deferring determination of the amount to be awarded to my
discretion. ECF No. 60. Petitioner did not file a reply thereafter.

      I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $20,898.80 (representing $13,351.91 in fees and costs incurred by Kraus
Law Group, LLC and $7,546.89 in fees and costs incurred by Habush, Habush, & Rottier,
S.C as a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s
counsel. In the absence of a timely-filed motion for review (see Appendix B to the Rules
of the Court), the Clerk shall enter judgment in accordance with this decisionIn the
absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2